NOTE: ThiS order is n0nprecedential.
United States Court of Appeals
for the Federal Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTE_C
AMERICA, INC.,
Defendants-Appellan,ts,
AND
BEL FUSE, INC.,
Defendcm,t-Appellant, _
AND
CHEROKEE INTERNATIONA.L CORP. AND
LINEAGE POW'ER CORP.,
Defen,dants-Appellan,ts,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POVVER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District C0urt for the
Eastern District of Texas in case no. 07-CV-O497, Judge
T. John Ward.
ON MOTION
Before BRYSON, Circuit Judge.
0 R D E R
SynQor, Inc. moves to vacate the c0urt’s March 10,
2011 grant of the appellants joint motion for a 60-day
extension of time, until l\/lay 31, 2011, to file their opening
briefs and to deny the appellants motion for an extension
of time. Tl1e appellants oppoSe.
Upon consideration thereof,
IT ls ORDERED TH_AT:
(1) SynQor’s motion to vacate is granted
(2) The appellants motion for an extension of time is
granted in part. The appellants shall file their briefs no
later than l\/lay 2, 2011
FoR THE CoURT
11AR 1 8 2011
/s/ J an H0rbal_\[
Date J an Horbaly
Clerk
cc: Dona1d R. Dunner, Esq.
Constantine L. Trela, Jr., Esq.
ll
171
cr
Steven N. Williams, Esq. PEALS mg
Alan D. Smith, ESq. LC|RCU1T
Eric W. Benisek, Esq. MAR 1 8 2011
¢
§»
§§
§§
§§
Wi11iam F. Lee, Esq.
519 umwa
arm